—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered February 1, 1995, convicting defendant, after a jury trial, of robbery in the second degree and escape in the second degree, and sentencing him to concurrent terms of 3 to 9 years and lVs to 4 years, unanimously affirmed.
Defendant was not deprived of his constitutional rights to confrontation and due process when he was tried in absentia. In a calendar part, defense counsel and the People announced their readiness for trial and the case was assigned to a trial part for immediate trial. The parties proceeded to the trial part and, during an effort to reach a disposition in the case, defendant disappeared and the court adjourned the case until the following morning. The next day, defense counsel informed the court that defendant had twice spoken with him by telephone and that defendant would not return voluntarily. The record supports the trial court’s conclusion, after appropriate inquiry, that defendant forfeited his right to be present at his trial, which was to have commenced immediately (see, People v Sanchez, 65 NY2d 436; see also, Taylor v United States, 414 US 17).
Contrary to defendant’s argument, the evidence was legally sufficient to establish the crime of escape in the second degree and the verdict was not against the weight of the evidence. At the time of his arrest, defendant was able to get beyond the control of the arresting officer and flee to a location a block and *634a half away (compare, People v Sargent, 194 AD2d 865, with People v Neely, 248 AD2d 996). Concur — Nardelli, J. P., Williams, Tom, Andrias and Marlow, JJ.